DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
Figures 1 and 2 and the left pin (4a) of Figure 6 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  
Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to because the claimed groove, and cam and index section guide surface are not labeled.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.  The first line of page 13 states: “This is an exact translation of PCT/RU2017/000207.”   Applicant should carefully review the claims for grammatical and spelling errors and make the appropriate corrections.   Formatting the claim into paragraphs is also suggested. 
	Claim 1, line 12, the phrase “is radially moving away” should be changed to “extending radially outward” or a similar amendment.
Claim 2 is a direct translation and has an improper transitional phrase.  The claim states “wherein that if there are” instead of the accepted “comprising.”  
Dependent claims 2-4 are also rejected under 35 U.S.C. 112(b) because they inherit all the deficiencies of claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Zipprich, US 2011/0223562 in view of Engman, US 2002/0177105.
Zipprich teaches the following dental implant as shown in annotated Figure 1.


    PNG
    media_image1.png
    724
    604
    media_image1.png
    Greyscale

	Regarding claim 1, Zipprich teaches the dental implant (1) for placement in a jaw bone, comprising
a base part (2), an abutment (4) and a fixing screw (12), 
with an abutment (4) receiving hole (10) located at a coronal end of the base part (2) of the implant (1) (figure 1), having a conical index section (paragraph [0045], lines 8-12) in a direction from the coronal end, forming a guide surface (annotated figure 1) for the abutment (4),  the abutment (4) contains a connecting area guide surface (annotated figure 1) for connection with the base part (2) of the implant (1) having a conical section (paragraph [0045], lines 8-12) adjacent by an index section guide surface (annotated figure 1) in a cervical direction so that it forms a guide surface (annotated figure 1) for the surface of the index section of the base part (2) of the implant (1) when the abutment (4) is inserted in the implant (1), 
and the cervical end has an end surface with a hole through which the threaded section of the fixing screw (12) can be inserted (apparent from assembled implant in figure 1); 
while the index sections (annotated figure 1) and the conical sections (annotated figure 1) of the base part (2) of the implant (1) and the abutment (4) are formed in such a way that, with the inserted abutment (4), the conical areas (annotated figure 1) are at least partially in contact with each other, and the index areas are engaged with each other, and in each pair of the base part (2) of the implant (1) and the corresponding abutment (4) there is a contact between the conical areas (annotated figure 1) adjacent to an coronal end edge of the base part (2) of the implant (1), 
and the fixing screw (12) is designed not to engage with the threaded section (16) of the base part (2) of the implant (1), if the abutment (4) is in an intermediate position lies on a surface of a platform of the base part (2) of the implant (1), wherein the fixing screw (12) has a thread pitch of 0.2 ± 0.05 mm (paragraph [0045], line 8.
	Zipprich does not teach the claimed at least one groove extending radially outwards and arranged in the guide surface, designed to engage with an abutment cam, and in a cervical direction a threaded section is immediately adjacent to an index section for inserting the fixing screw; 
and at least one cam is radially moving away, designed to engage with the corresponding grooves of the base part of the implant, and
the cams made on the conic surface of the abutment so that the connection is in an intra-gingival area of the jaw.
Engman exemplifies that cams and grooves to lock abutments into implants are well known in the art and also provide a stepwise means to facilitate insertion of the implant into the patient.  Engman teaches the claimed at least one groove (26) extending radially outwards and arranged in the guide surface (27), designed to engage with an abutment cam (46);
and at least one cam (46) is radially moving away, designed to engage with the corresponding grooves (26) of the base part (10) of the implant, and
the cams (46) made on the surface of the abutment (32) so that the connection is in an intra-gingival area of the jaw.

    PNG
    media_image2.png
    611
    454
    media_image2.png
    Greyscale


The cams and grooves also provide an internal twisting prevention means which may occur during implantation.  It would be obvious to one of ordinary skill in the art to use cams and grooves of Engman for rotationally locking the implant body to the abutment in the Zipprich device to prevent loosening of the dental implant.
Regarding claim 2, Zipprich does not teach that if there are three guides inside the conical section of the base part of the implant, one of them is made larger than the other two.  However, Engman teaches multiple designs and sizes for the cams and grooves in Figures 3a to 5b including triangular, rectangular, curved and angular undercut.  It would be obvious to one or ordinary skill in the art to modify the cams and grooves to provide a key-type locking between the abutment and the implant.
	Regarding claim 3, applicant claims a total angle of the conical surface is between 5° - 9°.  In paragraph [0029], lines 6, Zipprich teaches a cone angle of preferably approximately 6° which is within the claimed range.
	Regarding claim 4, Zipprich does not disclose the total angle of the conical surface being 7°.  However, in paragraph [0029], line 6, Zipprich teaches a cone angle of preferable approximately 6°.   Zipprich also teaches that the cone angle may be between 4° and 10° in line 5 of paragraph [0029].  Further, in paragraph [0054], Zipprich teaches “the cone angle is selected as a function of the change in radius within the indexing geometry and the cone length h of the structural part 4, or another sequence of dependencies, in such a way that, with an offset by approximately 360°/2*positioning options, the structural part 4 cannot be inserted into the post part 2 and the thread 14 of the connecting screw 12 does not engage in the thread 16 of the post part 2.”  Therefore, it is known that cone angles are dependent upon a number of factors related to the specific dental implant as it is tailored to an individual patient’s anatomy.  Accordingly, the claimed cone angle of 7° as opposed to a disclosed “approximately 6°” taught by Zipprich would be obvious to one of ordinary skill in the art as a matter of routine experimentation and dependent upon patient need.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hurson, US 2008/0261176 teach a dental implant having a receiving chamber comprising an interlock chamber disposed at a distal end of the receiving chamber and have a polygonal cross-section.
Hurson, US 2010/000916 teach a compact dental implant having interlocking conical connection grooves and cams between the abutment and the implant.
Niznick, US 9,452,028 teach a dental implant having a micro-grooved regions downwardly- and inwardly-tapering circumferential chamfer adapted to engage with the outside of the abutment in a multi-sided adaptor-engaging surface/region 19.  Distal to region 19 are internal threads 20, suitable for engaging the threaded shank of an adaptor or of a screw that holds an adaptor to the implant.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sharon Kennedy whose telephone number is (571)272-8963. The examiner can normally be reached on Mondays through Thursdays from 8:00 AM to 5:30 PM. The examiner can also be reached on alternate Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas, can be reached on (571) 270-5085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
 
/SHARON E KENNEDY/
 Examiner, Art Unit 3772                                
/JACQUELINE T JOHANAS/Supervisory Patent Examiner, Art Unit 3772